                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Derrick Horn,                        )               Civil Action No.: 3:20-cv-01424-JMC
                                     )
                      Plaintiff,     )
       v.                            )
                                     )               ORDER TRANSFERRING VENUE
C.R. Bard, Inc., and Bard Peripheral )
Vascular, Inc.,                      )
                                     )
                      Defendants.    )
___________________________________ )

        This matter is before the court pursuant to Plaintiff’s Consent Motion to Transfer Venue.

(ECF No. 12.) Plaintiff moves to transfer this case to the Middle District of North Carolina,

Greensboro District pursuant to 28 U.S.C. § 1404(a).

        This matter was originally filed in the District Court of Arizona (2:17-CV-02358-DGC) as

part of a multi-district litigation. Pursuant to the filed Second Amended Master Short Form

Complaint for Damages for Individual Claims and Demand for Jury Trial in that action, Plaintiff

was a resident of North Carolina at the time of the implant that is the subject of this lawsuit; was

a resident of North Carolina at the time of the injury; and his current residence is North Carolina.

(ECF No. 1 at 1–2.) Counsel also indicated that the District Court and Division in which venue

would be proper absent direct filing would be the “Middle District Court of South Carolina,

Greensboro Division.” (Id. at 2 (emphasis added).) This was a typographical error as no such

district court and division exists.

        Moreover, it appears that as a result of this error, the Second Amended Suggestion of

Remand and Transfer Order remanded this matter to the District of South Carolina based upon the

district identified in the Second Amended Master Short Form Complaint where venue would be

proper absent direct filing in the MDL. (See ECF No. 5 at 3–4.)


                                                 1



             Case 1:20-cv-00651 Document 13 Filed 07/14/20 Page 1 of 2
       Plaintiff, with the consent of Defendants, seeks now to have this court transfer this matter

to the appropriate and intended division – the Middle District of North Carolina, Greensboro

Division.

       NOW THEREFORE, based on the information set forth herein, and with consent of the

parties, the court GRANTS the Consent Motion to Transfer Venue (ECF No. 12) and

TRANSFERS this matter to the Middle District of North Carolina, Greensboro District pursuant

to 28 U.S.C. § 1404(a).

       IT IS SO ORDERED.




                                                              United States District Judge
July 14, 2020
Columbia, South Carolina




                                                2



            Case 1:20-cv-00651 Document 13 Filed 07/14/20 Page 2 of 2
